Title: From Thomas Jefferson to Steuben, 19 February 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Feby. 19. 1781

The inclosed is an extract of a letter from Genl. Greene to me. As the Gentlemen of the Army whom he wishes to take Command of the Militia who shall join him are now pretty generally collected with you for the purpose of arranging the line; on which Arrangement it is probable some will become supernumerary I submit to you whether it would not be agreeable to Genl. Greene if you could prevail on all the Gentlemen who shall become supernumerary and as many of those who tho remaining of the line have not a present Command of Regulars, to join Genl. Greene without delay on the present important occasion and take such Commands as he shall assign them. You will be pleased to act in this as you shall think best.
I have the honor to be with great respect Sir Your most obedt & most humbl Servt.,

Th: Jefferson

